Case 2:20-cv-02766-JPM-tmp Document 15 Filed 01/27/21 Page 1 of 3                 PageID 159




                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TENNESSEE
                              WESTERN DIVISION

HAWK TECHNOLOGY SYSTEMS, LLC,
                                                  Case No. 2:20-cv-2766-McCalla/Pham
       Plaintiff,

v.

CASTLE RETAIL, LLC,

       Defendant.


                 PLAINTIFF’S MOTION FOR EXTENSION OF TIME
            TO FILE RESPONSE TO DEFENDANTS’ MOTION TO DISMISS

       COMES NOW, Plaintiff, Hawk Technology Systems, LLC, by and through its

undersigned counsel, and files this, its Motion for Extension of Time to File Response to

Defendant, Castle Retail, LLC, and would state unto the Court, the following:

       1.     Defendant, Castle Retail, LLC, filed its Motion to Dismiss on December 23,

2020. On January 7, 2021, the parties filed a joint motion requesting an extension of time

for the Plaintiff to respond to the motion to dismiss, and for Defendant’s to file its reply.

       2.     Plaintiff had hired an experienced patent attorney, David Bailey, to act as trial

counsel and to respond to the motion to dismiss in this matter. Plaintiff was advised

yesterday that attorney Bailey, who was terminally diagnosed with pancreatic cancer, has

now taken a turn for the worse and is bedridden and he has given up the practice of law.

       3.     Due to the condition of attorney Bailey, Plaintiff’s counsel needs additional

time within which to associate trial counsel to respond to Defendant’s motion.
Case 2:20-cv-02766-JPM-tmp Document 15 Filed 01/27/21 Page 2 of 3               PageID 160




       4.     Counsel for Plaintiff is requesting an extension to, and including, Tuesday,

February 16, 2021, within which to associate a patent attorney and file its response to the

motion to dismiss.

       5.     This motion is not being filed in an effort to delay this case, but to afford

Plaintiff’s counsel adequate time to associate other counsel and prepare an adequate

response on behalf of the Plaintiff.

       6.     Counsel for Plaintiff has conferred with counsel for Defendant, and counsel

for Defendant has no objection to the requested extension.

       WHEREFORE, Plaintiff, Hawk Technology Systems, LLC, respectfully requests that

this Court grant its Motion for Extension of Time to File its Response to Defendants, Castle

Retail, LLC’s Motion to Dismiss on or before Tuesday, February 16, 2021, and for any other

relief that the Court may deem just and equitable.

       RESPECTFULLY SUBMITTED, this the 27th day of January, 2021.

                                          s/Frank J. Dantone
                                          FRANK J. DANTONE (DAN054)
                                          HENDERSON DANTONE, P.A.
                                          241 Main St. (38701)
                                          P.O. Box 778
                                          Greenville, MS 38702
                                          Telephone No. (662) 378-3400
                                          Facsimile No. (662) 378-3413
                                          Email: fjd@hdpa.com

                                          Attorney for Plaintiff,
                                          Hawk Technology Systems, LLC




                                            -2-
Case 2:20-cv-02766-JPM-tmp Document 15 Filed 01/27/21 Page 3 of 3                PageID 161




                               CERTIFICATE OF SERVICE

       I, Frank J. Dantone, counsel for Plaintiff, do hereby certify that on January 27, 2021,

I electronically filed this document through the ECF system, which will send a notice of

electronic filing to the following:

       Justin J. Hasford, Esq.
       Finnegan, Henderson,
         Farabow, Garrett & Dunner, LLP

       Robert Mark Field, Esq.
       Evans Petree PC

                                           s/Frank J. Dantone




                                             -3-
